Lumpkin, Justice.
When read in connection with the facts which are stated by the reporter, the head-notes will be sufficiently intelligible and distinct. The correctness of the pi’opositions of law announced in them is manifest enough, we think, without elaboration or discussion. It required more labor to master the record in order to arrive at a clear understanding of the points involved, than was necessary to deeide the case. In doing both we have given the case the proper attention, and do not think further notice or comment necessary.

Judgment affirmed.